Exhibit 10.2

[gotf5o4cqmot000001.jpg]

1919 North Lynn Street

Arlington, VA 22209

United States

Tel: +1-571-303-3000

Fax: +1-571-303-3100

 

September 30, 2016

Mr. Richard Lindahl
Chief Financial Officer
CEB Inc.

Dear Rich:

In recognition of your years of loyal service and contributions to CEB Inc.
(“CEB” or the “Company”), as well as ensuring consistency of communication with
the Board of Directors and capital markets participants and assisting in
transition matters with the forthcoming change in the Company’s Chief Executive
Officer, CEB will provide you the following payments and benefits.  For purposes
hereof, the “Transition Period” commences on the date of this letter and
continues until December 31, 2017 or, if later, the end of the second calendar
quarter following when the new CEO commences employment (the “Transition
Period”).

1.Compensation.  You will be eligible to receive an increase in your base salary
effective April 1, 2017, and you will be eligible to receive a cash bonus for
the 2016 performance year no later than March 15, 2017, subject to your
performance against the applicable objectives as determined pursuant to standard
CEB practice.  You will also be eligible to receive a restricted stock unit
(RSU) grant in March 2017 in accordance with standard procedures.

2.Performance Bonus.  Your annual bonus for the 2017 performance year shall be
no less than your target bonus.  Your target bonus, for the avoidance of doubt,
is 100% of your base salary. If the Transition Period continues into the 2018
performance year, your annual bonus for that performance year shall be no less
than 100% of your target bonus on a prorated basis for any calendar quarters in
2018 that are included in the Transition Period. This payment is subject to your
continued employment through the end of the Transition Period; provided that if
the Company terminates your employment without Cause, you resign for Good
Reason, or you die while an employee, you (or as applicable, your estate) shall
receive such guaranteed minimum bonus payment subject to your execution of the
Company’s standard form separation agreement and release (which will incorporate
your Employer Protection Agreement and apply its restrictions as if you had
voluntarily resigned).  For purposes hereof:

 

(i)

“Cause” means your commission of a material act of fraud, theft or dishonesty
against CEB; conviction of any felony; or willful non-performance of material
duties that is not cured within sixty (60) days after receipt of written notice
to you from the Board of Directors.  

 

(ii)

“Good Reason” means, without your written consent: (A) a material reduction in
your duties, responsibilities or authority, (B) a reduction in your base salary
or target annual incentive bonus opportunity, (C) you are required to relocate
your place of employment to a location that is more than thirty-five (35) miles
from the location of the Company's current headquarters, (D) your removal
without Cause as Chief Financial Officer of CEB, or (E) a material breach of
this letter agreement by the Company; provided that no such event shall be
deemed to be a basis for your resignation for Good Reason unless, within sixty
(60) days of the occurrence of such event, you deliver written notice to CEB
stating that you believe that a basis for termination for Good Reason exists and
specifying the event that you consider to constitute the basis for termination
for Good Reason, and CEB shall not have remedied or cured such event within
fifteen (15) days of receipt of such notice.

 

--------------------------------------------------------------------------------

 

Nothing herein provides you any right to continued employment with the Company,
nor does anything herein preclude your continued employment beyond the
Transition Period.  Rather, you will remain an “at-will” employee and your
employment may be terminated by you or by the Company at any time with or
without Cause.  For the avoidance of doubt, this letter agreement does not
impact any rights you may have under any CEB change in control or severance plan
or program applicable to you.

Thank you again for your loyal service to the Company and the critical role you
will continue to play in our success.  If the terms and conditions of this
letter are acceptable to you, please sign below and return a copy of the letter
to me.

Sincerely,

/s/ Thomas L. Monahan

Thomas L. Monahan III
Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Richard S. Lindahl

_____________________
Richard Lindahl

October 6, 2016

_____________________

Date

2